 TRI-COUNTY TRUCK STOP61Upon the basis of the above findings of fact and upon the entire record in the case,I make the following:CONCLUSIONS OF LAW1.TheCompany is engaged in commerce within the meaning of the Act.2.Hoisting and Portable Engineers,Local No.4, International Union of Oper-ating Engineers,is a labor organization within the meaning of Section2(5) of the Act.3.The Companyhas not engaged in unfairlaborpracticeswithin themeaningof Section 8(a) (3 ) or(1) of the Act.4.The Unionhas not engaged in unfair labor practices within the meaning ofSection 8(b) (1).(A) or (2) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the complaint be dismissed in itsentirety.Charles Faulkner d/b/a Tri-County Truck StopandMelroyHorn,as president,Edwin D.Dorsey,as secretary-treasurer,Carl E. Gibbs,a business agent,as individuals and representa-tives of that class of individuals associated together as Auto-motive, Petroleum and Allied Industries Employees UnionLocal 618 and ASA Studdard and R.0. King.Case No. A0-46.October 10, 196.ADVISORY OPINIONThis is a petition filed by Charles Faulkner d/b/a Tri-CountyTruck Stop, herein called the Petitioner, for an Advisory Opinion inconformity with Sections 102.98 and 102.99 of the Board's Rules andRegulations,Series 8,as amended.In pertinent part, the petitionalleges as follows :1.On June 12, 1962, the Petitioner filedan injunction suit in theCircuit Court of Franklin County, Franklin County, Missouri,againstMelroy Horn, as President, Edwin D. Dorsey, as Secretary-Treasurer,Carl E. Gibbs, a Business Agent, as individuals and representatives ofthat class of individuals associated together as Automotive, Petroleumand Allied Industries Employees Union Local 618, a labor organiza-tion within the meaning of the Act, herein called the Union, seeking toenjoin the Union permanently from picketing or establishing a picketline in front of the Petitioner's place of business.2.On June 14, 1962, the Union filed a representation petition withthe Board's Fourteenth Regional Office (Case No. 14-RC-4342) claim-ing to represent a unit of the Petitioner's service station employees.Subsequently, the representation proceeding was withdrawn by theUnion when, at an informal conference, the Board's field examiner,who investigated the petition, expressed the opinion that the Boarddid not have jurisdiction.3.The Petitioner is engaged in the business of selling, at retail,gasoline, oils, fuels, and accessories to cars and trucks and his place of139 NLRB No. 5. 62DECISIONSOF NATIONAL LABOR RELATIONS BOARDbusiness is located on U.S. Highway 66, in the city of Sullivan, Frank-lin County, Missouri.Dui ing the fiscal year ended July 31, 1962, thePetitioner did a gross volume of business in the amount of $218,556.06.4.No response to the petition herein as provided by the Board'sRules and Regulations, Series 8, has been filed by the Union.On the basis of the above, the Board is of the opinion that :1.The Petitioner is a retail enterprise engaged in selling gasoline,oils, fuels, and accessories to cars and trucks.2.The Board's current standard for asserting jurisdiction over re-tail enterprises within its statutory jurisdiction is a gross volume ofbusiness of at least $500,000 per annum(Carolina Supplies and Ce-ment Co.,122 NLRB 88). The Petitioner's gross volume of retailbusiness, $218,556.06, for the fiscal year ended July 31, 1962, does notmeet the retail standard for assertion of jurisdiction by the Board.Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that the Boardwould not assert jurisdiction over the Petitioner because the factssubmitted do not establish that his operations meet the Board's stand-ard for asserting jurisdiction over retail enterprises.MEMBER LEEDOM took no part in the consideration of the above Ad-visory Opinion.Southern Bakeries CompanyandAmerican Bakery & Confec-tioneryWorkersInternationalUnion, AFL-CIO, Local 482,Petitioner.Case No. 12-RC-1451.October 10, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before M. E. Stadler,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].Upon the entire record in this case, the " Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.At its plant at Jacksonville, Florida, involved herein, the Em-ployer is engaged in the production and distribution of bakery prod-139 NLRB No. 4.